NUMBER 13-13-00473-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


IRMA AMALIA SALAZAR SAENZ
AND IRMA G. SAENZ,                                                      Appellants,

                                             v.

KAILA MARIE CORONADO,                                                     Appellee.


               On appeal from the County Court at Law No. 1
                       of Cameron County, Texas.


                               MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Longoria
            Memorandum Opinion by Chief Justice Valdez
      Appellants, Irma Amalia Salazar-Saenz and Irma G. Saenz, sued appellee, Kaila

Marie Coronado, alleging negligence arising out of a motor vehicle accident in December

2011. After a trial, the jury awarded damages to Salazar-Saenz, and awarded nothing to

Saenz. By one issue, appellants challenge the trial court’s judgment alleging that it

erroneously limited cross-examination of Coronado’s expert witness. We affirm.
                                    I.      DISCUSSION

       By their sole issue, appellants assert that the trial court erred by denying them the

opportunity to cross-examine Coronado’s expert witness regarding his reliance upon data

compiled by the “Insurance Institute for Highway Safety” in order to formulate his opinions.

According to the parties, at trial, the trial court had indicated that he would not allow any

evidence regarding insurance in the record. Thus, according to appellants they were

precluded from providing evidence which showed that Coronado’s expert was biased.

       We review the trial court’s decision to admit or exclude evidence for an abuse of

discretion. Tex. Dep’t of Transp. v. Able, 35 S.W.3d 608, 617 (Tex. 2000); City of

Brownsville v. Alvarado, 897 S.W.2d 750, 753 (Tex. 1995). An abuse of discretion occurs

when the trial court acts without regard to any guiding rules or principles. Alvarado, 897
S.W.2d at 754. If there is error in the admission or exclusion of evidence, we examine

the entire record to assess the harm caused by the error. See Cortez v. HCCI–San

Antonio, Inc., 131 S.W.3d 113, 119 (Tex. App.—San Antonio 2004), aff’d, 159 S.W.3d 87

(Tex. 2005). We reverse based on the erroneous admission or exclusion of evidence

only if the appellant shows error that was calculated to cause and probably did cause the

rendition of an improper judgment. TEX. R. APP. P. 44.1(a)(1); Cortez, 131 S.W.3d at 119;

Alvarado, 897 S.W.2d at 753; Vela v. Wagner & Brown, Ltd., 203 S.W.3d 37, 52 (Tex.

App.—San Antonio 2006, no pet.). Accordingly, the appellant must demonstrate that the

excluded evidence was both controlling on a material issue and not cumulative of other

evidence. Able, 35 S.W.3d at 617; Williams Distrib. Co. v. Franklin, 898 S.W.2d 816, 817

(Tex. 1995). Erroneous evidentiary rulings are usually not harmful unless the case as a

whole turns on the particular evidence in question. Alvarado, 897 S.W.2d at 753–54;



                                                 2
Sommers v. Concepcin, 20 S.W.3d 27, 41 (Tex. App.—Houston [14th Dist.] 2000, pet.

denied).

        Although appellants have alleged that the trial court committed error, they have not

explained how this alleged error caused harm.1 See TEX. R. APP. P. 44.1(a)(1); Cortez,
131 S.W.3d at 119 (explaining that on appeal the appellant has the burden of showing

how he or she was harmed by the exclusion of evidence); Alvarado, 897 S.W.2d at 753–

54 (“A successful challenge to evidentiary rulings usually requires the complaining party

to show that the judgment turns on the particular evidence excluded or admitted. We

determine whether the case turns on the evidence excluded by reviewing the entire

record.”) (internal citations omitted); Vela, 203 S.W.3d at 52. Moreover, appellants have

not provided this Court with a full record of the proceedings below. 2 See Cortez, 131
S.W.3d at 119. Thus, even assuming that the trial court erred, we are unable to examine

the whole record to determine if the erroneous exclusion harmed appellants and to

determine whether the excluded evidence was cumulative.                         See id.      We overrule

appellants’ sole issue because they have not met their appellate burden of showing that

they were harmed by the alleged erroneous exclusion of evidence. Able, 35 S.W.3d at

617; Williams Distrib. Co., 898 S.W.2d at 817.




        1  Appellants merely state, “Further, because as a damages witness, the exclusion of such relevant
evidence tending to show the witness’s bias probably led to the rendition of an improper verdict, or one that
was based on improper grounds.” That is the extent of appellants’ assertion that they suffered harm due
to the trial court’s error, if any.
        2The reporter’s record provided by appellants includes: (1) “Volume 1,” which is the “Master Index”;
(2) “Volume 2,” which only includes “Arguments on Motions in Limine” consisting of counsels’ arguments
regarding whether appellants should be allowed to present evidence that Coronado’s expert witness relied
on data compiled by the “Insurance Institute for Highway Safety”; and (3) “Volume 3,” which only includes
the “PLAINTIFF'S OFFER OF PROOF” consisting of a voir dire of Coronado’s expert witness, Joseph M.
Cormier.


                                                         3
                                  II.    CONCLUSION

      We affirm the trial court’s judgment.

                                                      /s/ Rogelio Valdez_
                                                      ROGELIO VALDEZ
                                                      Chief Justice

Delivered and filed the
30th day of October, 2014.




                                              4